


Exhibit 10.33
 
[image04a01.jpg]


USA Mobility, Inc.
2014 Short-Term Incentive Plan
(Effective January 1, 2014)
I.
Effective Date. The 2014 Short-Term Incentive Plan (the “Plan”) for USA
Mobility, Inc., (the “Company”) was adopted by the Compensation Committee of the
Board of Directors (the “Compensation Committee”) of USA Mobility, Inc., (the
“Parent”), a Delaware corporation for the employees of USA Mobility Wireless,
Inc., a Delaware corporation and an indirect wholly-owned subsidiary of the
Parent, and for Amcom Software, Inc., a Delaware corporation and an indirect
wholly-owned subsidiary of the Parent on December 6, 2013. (Effective January 1,
2014 Amcom Software, Inc. was merged into USA Mobility Wireless, Inc.) The Plan
is effective as of January 1, 2014 and supersedes and replaces all former
management short-term incentive plans, including the USA Mobility Inc., 2013
Short-Term Incentive Plan.

II.
Purpose. The Plan is designed to attract, motivate, retain and reward key
employees for their performance during the calendar year, from January 1 through
December 31, 2014 (the “Performance Period”). The Plan rewards key employees by
allowing them to receive cash bonuses based on how well the Company performs
against the performance objectives selected by the Compensation Committee and
set forth in Exhibit A (the “Performance Objectives”), as may be adjusted by the
Compensation Committee in the event of a Change of Control or other corporate
reorganization, merger, similar transaction, to take into account extraordinary
events or as the Compensation Committee determines is in the best interests of
the Company. In order for bonuses to be earned, the Company must meet the
Performance Objectives as outlined in Exhibit A on December 31, 2014.
Performance Objectives are based solely on the consolidated performance of the
Company. For clarity, Performance Objectives and the attainment thereof does not
include revenue or expenses related to acquisitions or due diligence occurring
after the Effective Date of this Plan except as directed by the Compensation
Committee.

III.
Eligibility. Participation in the Plan is limited to those key employees who are
selected for participation in the Plan by the Compensation Committee, in its
sole discretion (each such individual, a “Participant”). Individuals selected by
the Compensation Committee to participate as of January 1, 2014 are listed on
Exhibits B. Newly hired or promoted employees, or employees who otherwise become
eligible to participate, who are selected to participate in the Plan after
January 1, 2014 but before October 1, 2014 will participate in the Plan on a
prorated basis based on the number of days worked during the performance period
after becoming bonus eligible. Employees who are newly hired or promoted on or
after October 1, 2014 will not be eligible to participate in the Plan.

IV.
Target Bonus. The target bonus for each Participant is based on a percentage of
the Participant’s annual (or prorated, if applicable) salary as of January 1,
2014 (or date of hire or promotion to an eligible position, if later). The
applicable percentage is determined by the Compensation Committee with respect
to executives earning $250,000 or more and by the CEO for other management and
need not be identical among Participants. The earned bonus may be greater than
or less than the target bonus depending on the level at which the Performance
Objectives are attained.

V.
Payment of Earned Bonus.

a.
Except as provided herein, each earned bonus under the Plan will be calculated
based on the attainment of the Performance Objectives and will be paid in a lump
sum (subject to any required withholding for income and employment taxes) after
the 2014 annual audit of the Parent’s consolidated financial statement has been
completed and the Parent’s 2014 Annual Report on Form 10K has been filed with
the Securities and Exchange Commission but in no event later than December 31,
2015.


--------------------------------------------------------------------------------




b.
If the Participant involuntarily Separates from Service without Cause or due to
disability or dies prior to December 31, 2014, he or she will be eligible to
receive a prorated bonus provided that the Company is on track to attain the
Performance Objectives as reasonably determined by the Compensation Committee
and provided further that, in the event Participant involuntarily Separates from
Service without Cause, he or she has executed a release, any waiting period in
connection with such release has expired, he or she has not exercised any rights
to revoke the release and he or she has followed any other applicable and
customary termination procedures, as determined by the Parent in its sole
discretion. The bonus will be prorated to the date of Participant’s Separation
from Service or death, calculated as follows: one-hundred percent (100%) of a
Participant’s target bonus will be multiplied by a fraction, the numerator of
which is the number of days the Participant was continuously providing services
to the Company from January 1, 2014 through the date immediately prior to the
Participant’s Separation from Service or death, and the denominator of which is
365 days. Prorated bonuses will be paid to the Participant, or in the event of
Participant’s death, the Participant’s estate, on the sixty-fifth (65th) day
following the date of Participant’s Separation from Service or death.

i.
For purposes of the Plan, “Separation from Service” shall have the meaning
provided in the Treasury Regulations under section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and “Separates from Service” shall have a
consistent meaning. Unless otherwise defined in an employment agreement between
the Participant and the Parent or the Company, for purposes of the Plan, “Cause”
means (i) dishonesty of a material nature that relates to the performance of
services for the Company by Participants; (ii) criminal conduct (other than
minor infractions and traffic violations) that relates to the performance of
services for the Company by Participant; (iii) the Participant’s willfully
breaching or failing to perform his or her duties as an employee of the Company
(other than any such failure resulting from the Participant having a disability
(as defined herein)), within a reasonable period of time after a written demand
for substantial performance is delivered to the Participant by the Compensation
Committee, which demand specifically identifies the manner in which the
Compensation Committee believes that the Participant has not substantially
performed his duties; or (iv) the willful engaging by the Participant in conduct
that is demonstrably and materially injurious to the Parent, Company or an
Affiliate, monetarily or otherwise. No act or failure to act on the
Participant’s part shall be deemed “willful” unless done, or omitted to be done;
by the Participant not in good faith and without reasonable belief that such
action or omission was in the reasonable best interests of the Parent, Company
and Affiliates. For this purpose, “disability” means a condition or circumstance
such that the Participant has become totally and permanently disabled as defined
or described in the Parent’s long term disability benefit plan applicable to
executive officers as in effect at the time the Participant incurs a disability.

c.
Notwithstanding anything to the contrary in this Plan, no payments contemplated
by this Plan will be paid during the six-month period following a Participant’s
Separation from Service unless the Company determines, in its good faith
judgment, that paying such amounts at the time indicated in paragraph b above
would not cause the Participant to incur an additional tax under Code section
409A (a)(2)(B)(i), in which case the bonus payment shall be paid in a lump sum
on the first day of the seventh month following the Participant’s Separation
from Service.

VI.
Forfeiture. Any Participant whose employment is terminated for Cause or who
voluntarily Separates from Service prior to the date bonuses are paid shall
forfeit any right to receive a bonus award.

VII.
Administrator. The Compensation Committee shall administer the Plan in
accordance with its terms, and shall have full discretionary power and authority
to construe and interpret the Plan; to prescribe, amend and rescind rules and
regulations, terms, and notices hereunder; and to make all other determinations
necessary or advisable in its discretion for the administration of the Plan. Any
actions


--------------------------------------------------------------------------------




of the Compensation Committee with respect to the Plan shall be conclusive and
binding upon all persons interested in the Plan. The Compensation Committee, in
its sole discretion and on such terms and conditions as it may provide, may
delegate all or part of its authority and powers under the Plan to one or more
directors and/or officers of the Parent or the Company.
VIII.
Amendment; Termination. The Compensation Committee, in its sole discretion,
without prior notice to Participants, may amend or terminate the Plan, or any
part thereof, including the Performance Objectives as described in Section II,
at any time and for any reason, to the extent such action will not cause adverse
tax consequences to a participant under Code section 409A. Any amendment or
termination must be in writing and shall be communicated to all Participants. No
award may be granted during any period of suspension or after termination of the
Plan.

IX.
Miscellaneous.

a.
No Rights as Employee. Nothing contained in this Plan or any documents relating
to this Plan shall (a) confer on a Participant any right to continue in the
employ of the Company; (b) constitute any contract or agreement of employment;
or (c) interfere in any way with the Company’s right to terminate the
Participant’s employment at any time, with or without Cause.

b.
Tax Withholding. To the extent required by applicable federal, state, local or
foreign law, the Company shall withhold all applicable taxes (including, but not
limited to, the Participant’s FICA and Social Security obligations) from any
bonus payment.

c.
Transferability. A Participant may not sell, assign, transfer or encumber any of
his or her rights under the Plan.

d.
Unsecured General Creditor. Participants (or their beneficiary) may seek to
enforce any rights or claims for payment under the Plan solely as an unsecured
general creditor of the Parent or Company.

e.
Successors. This Plan shall be binding upon and inure to the benefit of the
Parent, Company and any successor to the Company and the Participant’s heirs,
executors, administrators and legal representatives.

f.
Code Section 409A. The Plan is intended to be a nonqualified deferred
compensation plan within the meaning of Code section 409A and shall be
interpreted to meet the requirements of Code section 409A. To the extent that
any provision of the Plan would cause a conflict with the requirements of Code
section 409A, or would cause the administration of the Plan to fail to satisfy
Code section 409A, such provision shall be deemed null and void to the extent
permitted by applicable law. Nothing herein shall be construed as a guarantee of
any particular tax treatment to a Participant.

g.
Governing Law. All questions pertaining to the validity, construction and
administration of the Plan shall be determined in accordance with the laws of
the State of Delaware, without regard to conflicts of law provisions.

h.
Integration. This document and each exhibit hereto represent the entire
agreement and understanding between the Company and the Participants and
supersede any and all prior agreements or understandings, whether oral or
written, with the Company relating to the subject matter covered by this Plan.

i.
Severability. In case any provision of this Plan shall be held illegal or
invalid, such illegality or invalidity shall be construed and enforced as if
said illegal or invalid provision had never been inserted herein and shall not
affect the remaining provisions of this Plan, but shall be fully severable, and
the Plan shall be construed and enforced as if any such illegal or invalid
provision were not a part hereof.

[Execution page follows]










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, USA Mobility, Inc., by its duly authorized officer acting in
accordance with a resolution duly adopted by the Compensation Committee of the
Board of Directors of USA Mobility, Inc., has executed this Plan for the benefit
of employees of USA Mobility, Inc. and subsidiaries, effective as of January 1,
2014.
USA MOBILITY, INC.





Vincent D. Kelly, President & CEO


























































































--------------------------------------------------------------------------------




Exhibit A


Performance Objectives




Consolidated Revenue(25%)
($ in millions)
  
  
Result
 
Performance
 
Payout
 
  
$214.286
 
110.0%
 
130.0%
Over
  
$204.546
 
105.0%
 
120.0%
Perform
  
$199.676
 
102.5%
 
110.0%
 
  
$196.754
 
101.0%
 
105.0%
Target
  
$194.806
 
100.0%
 
100.0%
 
  
$192.858
 
99.0%
 
95.0%
Under
  
$189.936
 
97.5%
 
90.0%
Perform
  
$185.065
 
95.0%
 
80.0%
 
  
$175.325
 
90.0%
 
70.0%
 
  
<$175.325
 
< 90.0%
 
—%



Operating Cash Flow Wireless (50%)
($ in millions)
  
  
Result
 
Performance
 
Payout
 
  
$42.648
 
120.0%
 
125.0%
Over
  
$40.871
 
115.0%
 
120.0%
Perform
  
$39.094
 
110.0%
 
115.0%
 
  
$37.317
 
105.0%
 
107.5%
Target
  
$35.540
 
100.0%
 
100.0%
 
  
$33.763
 
95.0%
 
92.5%
Under
  
$31.986
 
90.0%
 
85.0%
Perform
  
$30.209
 
85.0%
 
80.0%
 
  
$28.432
 
80.0%
 
75.0%
 
  
< $28.432
 
< 80.0%
 
—%



Operations Bookings (25%)
($ in millions)
  
  
Result
 
Performance
 
Payout
 
  
$43.274
 
110.0%
 
125.0%
Over
  
$41.307
 
105.0%
 
115.0%
Perform
  
$40.324
 
102.5%
 
110.0%
 
  
$39.734
 
101.0%
 
105.0%
Target
  
$39.340
 
100.0%
 
100.0%
 
  
$38.947
 
99.0%
 
95.0%
Under
  
$38.357
 
97.5%
 
90.0%
Perform
  
$37.373
 
95.0%
 
85.0%
 
  
$35.406
 
90.0%
 
75.0%
 
  
< $35.406
 
< 90.0%
 
—%











--------------------------------------------------------------------------------




Exhibit B




List of USA Mobility Participants
(as of January 1, 2014)


Name,
Title
Bonus Target as % of Base Salary
Corporate Employee
Executives
 
Kelly, Vince
CEO
100%
Endsley, Shawn
CFO
75%
Saine, Tom
CIO
75%
Woods, Sharon
Corp Secretary/Treasurer
75%
Culp, Bonnie
EVP, H.R. & CCO
75%
Boso, Jim
Executive Consultant
50%
Balmforth, Colin
President
75%
Bolseth, Kate
COO
60%
Ash, Gary
EVP, Sales
75%
Chang, MyLe*
Controller & CAO
75%



Sales VP’s
 
 
Wax, Jonathan
VP, Sales - East
30%
Stein, James
VP, Sales - West
30%
Collins, Sean
SVP, Sales & Marketing
50%
 
Vice Presidents
Veldboom, Kathy
VP, Technical Support
35%
Knighton, Craig
VP, Development
20%
Ling, Mick
VP, Maintenance Revenue
35%
Olson-Stepp, Terri
VP, Professional Services
35%
Edds, Brian
VP, Product Strategy
20%
Mertes, Doug*
VP, Human Resources
40%







*
Means that individual left the Company and forfeited all his or her eligible
STIP awards as of December 31, 2014.





